Citation Nr: 1735963	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-16 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.

2.  Entitlement to an effective date earlier than July 9, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2009 and January 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.

2.  An unappealed rating decision issued in July 1978 denied service connection for a nervous condition based on a lack of a diagnosis of any psychiatric disability.

3.  The Veteran filed a request to reopen his claim of entitlement to service connection for a psychiatric disability to include PTSD on July 9, 2002, which is the current effective date; although a VA treatment note dated October 3, 1996, constitutes an informal claim for benefits, the date entitlement arose is July 23, 2009.  


CONCLUSIONS OF LAW

1.  The Veteran is competent to handle disbursement of funds for VA purposes. 
38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).

2.  The criteria for an effective date earlier than July 9, 2002, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.160, 3.400 (2016); 38 C.F.R. §§ 3.157, 3.155 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Competency

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits. 
38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

The clear and convincing standard of proof requires that a result be proven to a "reasonable certainty."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Further, there is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

In this case, the Veteran is in receipt of a single service-connected disability, PTSD, evaluated as 70 percent disabling prior to February 1, 2008, and as 100 percent disabling from February 1, 2008.  He is also in receipt of a total rating based on individual unemployability due to service-connected disability (TDIU), effective from July 9, 2002 to February 1, 2008.  

At a February 2012 VA psychological examination, the VA examiner noted that the Veteran appeared to currently be experiencing an acute psychosis, and opined that, "[a]t least for the moment," the ability to manage his financial affairs seemed to be well beyond his capacity to function.  The VA examiner also noted, however, that the Veteran's statements were not thought to be reliable and may be largely invalid at this time, as he seemed preoccupied with drug seeking.  Further, the examiner stated that he was so preoccupied with "combat," that it was impossible to engage him in any abstract discussion regarding his past or present history or obtain any sense of how he functioned in other settings.  Moreover, the examiner stated that the Veteran was extremely difficult to interview, and, to that extent, concluded that the above comments may be inaccurate.

Given the February 2012 VA examiner's statement regarding competency, in a February 2012 rating decision, the RO proposed to make a determination of incompetency for VA purposes, and in a January 2013 rating decision, the RO effectuated the proposal.  This decision forms the basis of the appeal.

In response to the incompetency finding, the Veteran's attorney has submitted multiple arguments stating that the medical and lay evidence of record contradicts the incompetency finding.  For example, in October 2013, the Veteran's VA treating psychiatrist noted that the Veteran reported feeling better with good compliance with medications.  He had been sober for several years and was enjoying good communication and support from neighbors as well as improving communication with his son and grandson.  He continued to be isolated, but denied any perceptual disturbances or homicidal or suicidal ideations.  The psychiatrist stated that he was capable of managing his funds and paying his debts.  The doctor further noted that the Veteran performed his house chores including cleaning his clothes and cooking.  

In addition, a March 2008 VA medical note stated that the Veteran's thought process was coherent, relevant, and logical, that his memory was intact, and that he demonstrated good judgment.  A July 2009 medical report demonstrated that he was oriented to person, place, and time.

In a February 2013 statement, the Veteran's neighbor, B.M., stated that he had known the Veteran for more than 24 years, that he was able to manage his income, and that he paid his bills on time.  

Upon review of all the available evidence of record, lay and medical, the Board finds that it is not shown by clear and convincing evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  In this regard, there is contradictory evidence of record regarding his competency to handle disbursement of VA funds.

In so finding, the Board has assigned greater probative weight to the October 2013 opinion of the Veteran's VA treating psychiatrist than to that of the February 2012 VA examiner.  In particular, the Board notes that, in light of the VA examiner's conclusion that his findings may be inaccurate, as noted above, his opinion regarding the Veteran's competency is somewhat speculative.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could" is too speculative to provide the degree of certainty required for medical nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in equivocal terms of "may or may not" is speculative and insufficient to support an award of service connection).  For these reasons, the Board has assigned less probative value to the February 2012 VA medical opinion.  Further, other evidence of record, including the more recent October 2013 VA psychiatry note, demonstrates that the Veteran was found to be competent for VA purposes.

As noted above, 38 C.F.R. § 3.353 specifically notes that determinations relative to incompetency should be based upon all evidence of record.  38 C.F.R. § 3.353(c).  Moreover, a presumption of competency exists, particularly where, as here, reasonable doubt exists regarding the Veteran's mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation. 
38 C.F.R. § 3.353(d). 

In light of the conflicting evidence of record regarding the Veteran's competency to manage his own affairs, including the disbursement of funds, the Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is competent to manage his own financial affairs, including the disbursement of funds, without limitation.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for PTSD

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation; otherwise, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  With regard to reopened claims, when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").

In this case, the Veteran filed an initial claim for service connection for a nervous condition in February 1978, which was denied in a July 1978 rating decision.  He did not file a timely notice of disagreement.

Then, in July 2002, the Veteran filed a request to reopen his claim for service connection for a psychiatric disorder, to include PTSD, and, in a March 2003 rating decision, the RO denied the claim for service connection for PTSD, finding that there was no current diagnosis of PTSD.  The Veteran appealed that decision, and, ultimately, the Board granted service connection for PTSD in a September 2009 decision.  In a December 2009 rating decision that is the subject of this appeal, the RO implemented the Board's decision, granting service connection for PTSD and assigning an effective date of July 9, 2002, the date the request to reopen the claim was received. 

The Veteran's main contention is that VA's receipt of service department records in 2006, after the original denial of the claim, warrants reconsideration of the claim and a grant of service connection back to the original date of claim in February 1978, pursuant to 38 C.F.R. § 3.156(c) and Vigil v. Peake, 22 Vet. App. 63 (2008). 

38 C.F.R. § 3.156(c) states, in pertinent part:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 

And,

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Effective from October 6, 2006, 38 C.F.R. § 3.156(c) was revised to include 38 C.F.R. § 3.156(c)(2), which states:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source. 

Reports and/or records from the JSRRC (formerly the Center for Unit Records Research (CURR)) are considered relevant official service department records.  See Vigil, 22 Vet. App. at 65-66.  The electronic response from the service department in this case was based on reports from the Veteran's unit in Vietnam that were prepared contemporaneously with the time period involved - in this case October 1969 and January 1970.  The record must therefore be considered to have been in existence at the time of the Veteran's initial claim in 1978.  38 C.F.R. § 3.156(c)(1).

In this case, the Veteran was granted service connection for PTSD based on a report from CURR, now the JSRRC, received in December 2006, as well as a July 2009 private psychiatric evaluation report that established a diagnosis of PTSD based on the claimed stressors. 

The Board stresses that the Veteran had not received a diagnosis of PTSD based upon his asserted stressors (or on any other basis) before, or at the time of, the July 1978 rating decision which denied him service connection for a nervous condition.  At the time of that decision, a June 1978 VA examination report was of record which showed a diagnosis of mild anxiety features, but no formal psychiatric diagnosis, and, particularly, no diagnosis of PTSD.  Moreover, while the report mentioned active service in Vietnam, there was no indication that the Veteran described specific stressors in service as related to his current psychiatric complaints.  The July 1978 rating decision denied the Veteran's claim because he did not have a current psychiatric disability.  In other words, and rather significantly, even if the Veteran had described his stressors and they had been established/verified by requesting records through the service department, his claim would have still failed because of the lack of diagnosis of PTSD (or other psychiatric diagnosis).  Application of 38 C.F.R. § 3.156(c) was not a controlling factor in the outcome of the claim to reopen.  Indeed, the diagnosis of PTSD was not demonstrated until at least 2004, which is after the current effective date.

The Board will now turn to question of whether an earlier effective date for the grant of service connection is warranted based on there being a claim prior to the July 9, 2002 request to reopen.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. §  3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein.  

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim to reopen and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400(q)(2).

As noted above, the RO denied the Veteran's claim for service connection for a nervous condition in a July 1978 rating decision.  The Veteran did not file a timely NOD.  Thus, the July 1978 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Moreover, as noted above, he has not claimed CUE in the July 1978 rating decision.  

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the claim to reopen filed on July 9, 2002, but subsequent to the last final rating decision in July 1978.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to July 9, 2002, but after July 1978, indicating intent to request a reopening of a claim of entitlement to service connection for a psychiatric disability.  

It is further noted that, as in effect prior to March 2015, under 38 C.F.R. § 3.157 (2014), once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  

In this case, an October 3, 1996 VA treatment note indicates that the Veteran began treatment for depressive symptoms.  The Board concludes that the October 3, 1996, VA treatment note constitutes an informal claim for benefits.  

Next, the Board finds that July 23, 2009, is the date that entitlement arose.  On that date, a private psychiatrist, Dr. C., stated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD based on his in-service stressors.  The Board finds that this examination report established a nexus between the PTSD and active service and, thus, July 23, 2009, is the date entitlement arose, as all three elements necessary to substantiate a service connection claim were demonstrated as of that date.

The Board acknowledges that a March 2004 VA treatment note indicates that the Veteran's treating psychologist diagnosed PTSD.  However, it is not clear whether the DSM-IV criteria were used in rendering the diagnosis, nor does the doctor delineate the basis for the diagnosis.  The Board further notes that even if March 2004 is considered the date entitlement arose, it is still after the current effective date.

To reiterate the statement of the law above, under 38 C.F.R. § 3.400(q)(2), the later either of the date of the claim to reopen (in this case, October 3, 1996) or the date upon which entitlement arose (in this case, July 23, 2009) controls, and is the appropriate effective date.  Therefore, the Board finds that an effective date prior to July 9, 2002, is not warranted in this case, as the current effective date is actually seven years earlier than the proper effective date under the law (July 23, 2009).     

To the extent the Veteran is arguing the date of claim pre-dated his current effective date, his claim must fail.  Even if the date of claim pre-dated the date entitlement arose, under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  In this case, the law does not allow for an earlier effective date.  

For the reasons already discussed, an effective date prior to July 9, 2002, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because the earlier effective date appeal arises from the Veteran's disagreement with the assigned effective date following the grant of service connection for PTSD, no additional notice is required with regard to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, service personnel records, VA examination reports, and the Veteran's statements.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Restoration of competency status for VA benefits purposes is granted.

An effective date earlier than July 9, 2002, for the grant of service connection for posttraumatic stress disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


